[Cite as State ex rel. Chattams v. Pater, 131 Ohio St.3d 119, 2012-Ohio-55.]




   THE STATE EX REL. CHATTAMS, APPELLANT, v. PATER, JUDGE, APPELLEE.
  [Cite as State ex rel. Chattams v. Pater, 131 Ohio St.3d 119, 2012-Ohio-55.]
Court of appeals’ judgment denying injunctive relief affirmed—Courts of appeals
        lack original jurisdiction in prohibitory injunction.
    (No. 2011-1317—Submitted January 3, 2012—Decided January 12, 2012.)
   APPEAL from the Court of Appeals for Butler County, No. CA2010-07-183.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, D’Anthony Chattams, for immediate injunctive relief stopping the
further execution of his prison term, in the context of his mandamus case against
appellee, Butler County Court of Common Pleas Judge Charles Pater. Courts of
appeals lack original jurisdiction in prohibitory injunction. State ex rel. Esarco v.
Youngstown City Council, 116 Ohio St.3d 131, 2007-Ohio-5699, 876 N.E.2d 953,
¶ 11. Moreover, habeas corpus, and not mandamus, is the appropriate action to
seek release from prison. State ex rel. Briscoe v. Matia, 128 Ohio St.3d 365,
2011-Ohio-760, 944 N.E.2d 667, ¶ 10.
                                                                         Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
        D’Anthony Chattams, pro se.
                                _____________________